Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 7-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Briere (US 2013/0069208) and Laboutin et al (US 2015/0001582). Briere teaches a sapphire substrate 202, a transition body, a III-nitride intermediate body and a iii-nitride device layer thereon (Fig 2), and different impurities and impurity concentration, such as iron (Fe), and the impurity concentration can be modified such that the impurity concentration may be modified continuously or step wise or may rise and fall between the top and bottom, or may be modified across the entire thickness or across only a portion of the body ([0030]-[0055], [0070]-[0080], Fig 3, 4, 5A-H, 7E and 7F). Briere teaches the transition body with a high Fe concentration and the device layer with a low Fe concentration (Fig 7E, 7F). Laboutin et al teaches an Fe doped GaN layer is doped with Fe with a concentration of 5x1016 to 1x1020 cm-3 ([0015]-[0020]). The prior art does not teach, suggest or provide any rationale for the combination of limitations requiring a gallium nitride crystal layer that includes the intermediate layer and the semiconductor layer contains iron atoms, a concentration distribution of iron atoms in the gallium nitride crystal layer, in a thickness direction of the gallium nitride crystal layer, is in a range of from more than or equal to 1.0 x 1016 atoms/cm3 to less than or equal to 1.0 x 1022 atoms/cm3, and wherein the concentration distribution of iron atoms in the gallium nitride crystal layer, in a thickness direction of the gallium nitride crystal layer, is such that a concentration of iron atoms is higher in an interface region with the sapphire substrate and in a surface region of the gallium nitride crystal layer opposite the interface region with the sapphire substrate than the concentration of iron atoms in an intermediate region between the surface region and the interface region.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714